MODIFICATION AGREEMENT OF THE LICENSE OF INTELLECTUAL PROPERTY THIS AGREEMENT OF THE LICENSE OF INTELLECTUAL PROPERTY (the “Agreement”) entered into on the 30 th day of September 2011 (the “Effective Date”) is for the Modification of the Agreement of the License of Intellectual Property, by and between THE PARTIES: MONTECITO BIO SCIENCES, Ltd., a corporation organized and existing under the laws of the State of Nevada (hereinafter referred to as the " LICENSOR "); and PARALLAX DIAGNOSTICS, INC. , a corporation organized and existing under the laws of the State of Nevada (hereinafter referred to as the “ LICENSEE ”). RECITALS WHEREAS , LICENSOR has developed, acquired and is the proprietary owner of certain rights, titles and interest in and to technology and information which it owns, or lawfully possesses for itself or holds valid licenses from others, which it considers highly proprietary (the "CONFIDENTIAL INFORMATION") regarding certain technology, and has developed and is the proprietary owner of certain patented processes along with certain rights, titles and interests in and to the technology and information which it owns, or lawfully possesses; and WHEREAS, LICENSOR is the holder of four Patent Pending Applications which are part of this License Agreement in a defined Field of Use. The Abstracts and descriptions of Patent Pending Applications are in Exhibit “A”; and WHEREAS, LICENSEE is a bio-medical, development, manufacturing and marketing company that will produce, brand, develop, manage and provide sales strategy for all aspects of a full marketing program to manufacture and sell all of LICENSOR’S Intellectual Properties as set forth in the this Agreement and Exhibits under LICENSOR’S and/or LICENSEE’S Brand Names and under LICENSOR’S and/or LICENSEE’S trademark or any other Brand Names designated by LICENSEE; and WHEREAS, LICENSEE is desirous of Licensing the rights to the Patent Pending Applications outlined in Exhibit “A” or other like privileges in Field of Use Exhibit “B” for worldwide use. 1 MBS-Parallax Diagnostics License of Intellectual Property September 2011 WHEREAS , it is the intent of the LICENSEE, to file with the FDA for clearance to market, and sell all the Products, under LICENSEE’S Brand Name or Names. LICENSOR herein agrees to assist, provide documentation, and join in any and all applications for approval required by the FDA. WHEREAS , pursuant to the terms and subject to the conditions hereof, the LICENSOR has agreed to License, and the LICENSEE has agreed to License the right to use the Patent Pending Application claims and processes in the Field of Use detailed in Exhibit “B” for world wide use. WHEREAS, the Parties to this Agreement acknowledge and agree that this License shall include all applications of the Target System presently utilized or which may be developed in the future by either Party to this Agreement as long as it is within the defined “Field of Use” further defined in Exhibit “B”. WHEREAS , LICENSOR entered into an Agreement of the License of Intellectual Property with Parallax Diagnostics, Inc on September 10, 2010 and is attached herewith as Exhibit “C”; and WHEREAS, LICENSOR has agreed to modify the September 10, 2010 Agreement of the License of Intellectual Property as it pertains to Cash Compensation and Royalties; and WHEREAS , LICENSOR has agreed to change the terms of the September 10, 2010 Agreement of License of Intellectual Property as it pertains to cash payments of a total of seven hundred and fifty thousand ($750,000) dollars payable in two separate payments of three hundred and seventy-five thousand ($375,000) each to an increase in the Royalty owed and payable as part of the Royalty section of the Agreement; and WHEREAS, LICENSEE has agreed to accept the modifications of its Agreement of License of Intellectual Property with LICENSOR under the Terms and Conditions described in the Modification Agreement of the License of Intellectual Property. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein, and intending to be legally bound, LICENSOR and LICENSEE hereby agree as follows: DEFINITIONS Definitions . Whenever used in this Agreement, the Recital above, or any Exhibit hereto, unless otherwise required by the subject matter or the context, the following terms shall have the meanings respectively ascribed to them: 2 MBS-Parallax Diagnostics License of Intellectual Property September 2011 “Patents Pending”: means U.S. Patent Application No. 11/924,033 (“Portable Apparatus for Improved Sample Analysis”), No. 11/856,925 (“Method for Determining the Immune Status of a Subject”), No. 11/221,252 (“Method of Producing a Plurality of Isolated Antibodies to a Plurality of Cognate Antigens”), No. 11/221/ 038 (“Method of Identifying drugs, targeting moieties or Diagnostics”). “Field of Use”: means diagnostic testing for any disease or medical condition that can be transmitted by one human to another within the diagnostic health care industry, mobile and non-mobile, which industry focuses on providing healthcare and diagnostic solutions and services, but not limited to Hospitals, Emergency Medical Vehicle Care, Mobile Health Clinics, Schools, Government Agencies, retail drug stores and corporations. Field of Use is further described in Exhibit “B”. “Territory”: means the entire world described in Exhibit “C”. “Gross Revenue” : means all revenue or other consideration recognized by Licensee in accordance with United States Generally Accepted Accounting Principles related to use of the Licensed Patents in the Territory and Field of Use, including through Target Platform Products or Services, including sales, licenses, leases, subscriptions and maintenance, services, development and consulting fees. “Affiliate” means, in respect to any Person, any other Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with such first Person. “Ancillary Agreements” : None at the present time. “ Best knowledge ” means, in respect of a Person, that nothing has come to the attention of that Person that gives such Person actual knowledge of the existence or absence of any material information or fact bearing on the matter. “ Claim ” means a written notice asserting a breach of a representation, warranty or covenant specified in the Agreement which shall reasonably set forth, in light of the information then known to the party giving such notice, a description of and an estimate (if then reasonable to make) of the amount involved in such breach or for a claim for injunctive relief. “ Confidential Information ” means any confidential or secret information or data, whether or not reduced to writing, pertaining to the license product, including scientific or technical knowledge, expertise, skill, practice, proprietary rights, copyrights, patented or un-patented inventions, formulas, trade secrets, manufacturing techniques and procedures, analytical methodology, processes, and data and shall include any and all technology, pending and existing intellectual property matters, including patenting, and copyrighting of LICENSOR’S product lines, technologies and inventions, and future plans and operations done in support of such future plans and operations.Provided however, that in respect of the obligations of either party hereunder, the term "Confidential Information" shall not include any information that (i) is now or subsequently enters the public domain through means other than direct or indirect disclosure by a party in violation of the terms of this Agreement or (ii) is lawfully communicated to a party by a third party, free of any confidentiality obligation, subsequent to the date hereof. 3 MBS-Parallax Diagnostics License of Intellectual Property September 2011 “Commencement of Term of Agreement Date” means the commencement of the Term of this Agreement as set forth in paragraph 2.2 (b) below. “Completion Date” means the date upon which Roth Kline, Inc. shall have received written notice to the effect that the FDA has issued to Roth Kline, Inc. a Regulatory Clearance in the Field of Activity “Competing Person” means any Person a substantial majority of whose business is in the same or similar business of LICENSEE and who is a direct competitor of LICENSEE or any of its Affiliates that is an Affiliate of such Person. “Control” means (i) when used in respect of any Person, the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such entity, whether through the ownership of voting securities, by contract or otherwise, and (ii) when used in respect of any security, the possession, directly or indirectly, of the power to vote, or to direct the voting of, such security or the power to dispose of, or to direct the disposition of, such security. “Controlling Person” means, in respect of any business organization or other legal entity, a Person having control of such business, organization or entity, and any second Person having Control of such first Person, and so on in an ascending order up to and including the last Person having Control of the next preceding Person who is not subject to the Control of any other Person. “Enhancements” means any change, correction, modification, improvement, enhancement, addition or revision to the Licensed Products. “FDA Clearance” means an application to the FDA for the sale or other distribution of FDA 510K small device for professional use and/or OTC for the Target System process , as well as all other FDA Clearances obtained by either LICENSOR or LICENSEE pursuant to this Agreement. “ Governmental Authority ” means any governmental body, agency or official of any county or political subdivision of any country. 4 MBS-Parallax Diagnostics License of Intellectual Property September 2011 “ Indemnified Party ” means the Person who is entitled to indemnification for, and to be held harmless in respect of, a claim, cause of action or any other proceedings, as provided under the terms and subject to the conditions of this Agreement. “ Indemnifying Party ” means the party hereto that is obligated to indemnify and to hold harmless another Person in respect of a claim, cause of action or any other proceeding, as provided under the terms and subject to the conditions of this Agreement. “ Intellectual Property ” means all intellectual and industrial property and includes (i) four Patent Pending Applications described in Exhibit “A”. “ Intellectual Property Rights ” means all intellectual and industrial property and other proprietary rights in respect of Intellectual Property, and includes all right to Intellectual Property. “ Know-How ” means “The Confidential Information” and proprietary information, including any patents, formula, pattern, compilation, method, invention, technique or process, used in the creation of the Licensed Product. “Licensed Product” means those certain proprietary rights of LICENSOR as described in Exhibits “A”. “ LICENSOR ” means Montecito Bio Sciences, Ltd. organized and existing under the laws of the State of Nevada. “LICENSEE” means Roth Kline, Inc., a corporation organized and existing under the laws of the State of Delaware. “ Person ” means a human being, partnership, association, joint venture, corporation, legal representative, trustee, and trustee in bankruptcy, receiver or any other legal entity whatsoever. “Regulatory Clearance” means (a) (i) in the case of a product, a clearance by the FDA and (ii) in the case of product clearance by the FDA for the sale or other disposition of the patent target system for its specific and intended use; or (b) in the event of any change in the regulatory process, a clearance similar to the foregoing for the sale and distribution of said product. “Term” means the term of this Agreement as set forth in paragraph 2.2 (a) Term. “Third Party Claim” means, in respect of the obligations of an Indemnifying Party hereunder, a claim asserted against, imposed upon or incurred by the Indemnified Party by any third party. 5 MBS-Parallax Diagnostics License of Intellectual Property September 2011 1.2 Additional Terms . The definitions in Section 1.1 shall apply equally to both the singular and plural forms of the terms defined. Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter forms. The words "include," "includes" and "including" and shall be deemed to be followed by the phrase "without limitation." All references to "party" and "parties" shall be deemed references to the parties to this Agreement and to a party's successor in title unless the context shall otherwise require. All references to Sections and Paragraphs shall be deemed references to Sections and Paragraphs of this Agreement, unless the context shall otherwise require. All references herein to Schedules and Exhibits shall be deemed to be references to the Schedule(s) and Exhibit(s) attached to this Agreement. The terms "this Agreement", "hereof", "hereunder", and similar expressions refer to this Agreement as a whole and not to any particular Article or Section or other portion hereof and include any agreement supplemental hereto. The conjunction "or" shall be understood in its inclusive sense (and/or). Headings . The division of this Agreement into Articles and Sections and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation of this Agreement. GRANT 2.1 License of Patent Pending Applications Upon the terms and subject to the conditions set forth in this Agreement, the LICENSOR hereby assigns, conveys and delivers to the LICENSEE, and the LICENSEE hereby acquires from the LICENSOR, all right, title and interest of the LICENSOR in and to the following; (i) certain inventions, formulae, manufacturing secrets, processes and know-how with respect to the manufacture of certain bio-medical products and processes and (ii) certain intellectual property and inventions used in connection with said products. A true and correct copy of a list of the Patent Pending Applications and associated USPTO numbers afforded the Patent Pending Applications are attached as Exhibit “A”. Subject to the terms and conditions of this Agreement, LICENSOR hereby grants LICENSEE the world wide exclusive right to sub-license, sell, have sold, make, have made, develop, have developed, further develop and modify, or have further developed or modified . all LICENSOR Products & Processes hereby defined under as specified in Exhibit “A” hereof under LICENSOR’s and/or LICENSEE’s own Trade Names, Brand Names and Trademark within the Field of Use as defined in Exhibit “B”. 2.2 Term 6 MBS-Parallax Diagnostics License of Intellectual Property September 2011 (a) The Term of this Agreement shall be in perpetuity under the terms and conditions of the Agreement unless terminated under the provisions of Article 10 of the Agreement. 2.2.1 Commencement of Term of Agreement Date : The Effective Date of this Agreement is the date of its execution. 2.4 Use of Trademark LICENSOR hereby grants LICENSEE the right to use and display LICENSOR’S trademarks, service marks, and trademarks and trade names that are applicable to LICENSOR Product(s) under this private labeling agreement. LICENSEE may use any of LICENSOR’S Marks as part of its corporate, trade or other business name. Royalties . 2.5.1 For each calendar quarter, LICENSEE shall owe LICENSOR royalties equal to three and one half percent (4.5%) of Gross Revenue. 2.5.2 LICENSEE Royalty payment of four and one half percent (5%) will be reduced to three and one half percent after the LICENSEE has paid the LICENSOR seven hundred and fifty thousand ($750,000) out of Royalty Revenue derived from the one percent (1%) increase in Royalty Payment from the September 10, 2010 Agreement of License of Intellectual Property between Montecito Bio Sciences, Ltd and Parallax Diagnostics, Inc. 2.5.3 LICENSEE shall pay Montecito Bio Sciences, Ltd quarterly royalties as calculated in this Section 2.6.1 only for the amount of those royalties due in that calendar quarter. There will be no carryover from calendar quarter to calendar quarter. 2.5.4 Payment Timing . Payments due under Section 2.5.1 shall be due in full within thirty (30) days after the last day of the calendar quarter for which payment is due. ARTICLE 3 3.1 Patents LICENSOR’S Assigned Patent Pending Applications are specified in EXHIBIT “A” attached hereof. 7 MBS-Parallax Diagnostics License of Intellectual Property September 2011 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE LICENSOR To induce the LICENSEE to acquire the License rights, the LICENSOR hereby makes the following representations and warranties: Organization. Standing and Qualifications . LICENSOR, MONTECITO BIO SCIENCES, LTD is a corporation, duly organized, validly existing and in good standing under the laws of the State of Nevada. The LICENSOR has full power and authority to carry on its business as it is now being conducted and to own the property and assets it now owns. The Individual LICENSORS have full rights to enter into this Agreement. Authorization . The LICENSOR that is a Corporation has full power and authority to execute and deliver this Agreement to consummate the transactions contemplated hereby. The execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized by all necessary action required by law, the LICENSOR’S Articles or otherwise to be taken by the LICENSOR to authorize the execution and delivery of this Agreement and the agreements specified herein or the consummation of the transactions contemplated hereby and thereby. 4.3 Binding Agreements . This Agreement constitutes the legal, valid and binding obligations of the LICENSOR, enforceable in accordance with its terms. 4.4 No Violation . Neither the execution and delivery by the LICENSOR of this Agreement nor the consummation by the LICENSOR of the transactions contemplated hereby will (a) violate any provision of the Articles of Montecito Bio Sciences, Ltd.; (b) conflict with or violate any statute, law, regulation, rule, order, judgment or decree of any court or Governmental Authority binding upon or applicable to the LICENSOR. The LICENSOR is not a party to, nor is it bound by, and the LICENSOR Product Line is not subject to, any agreement or commitment that prohibits the execution and delivery by the LICENSEE of this Agreement or the consummation of the transactions contemplated hereby. 4.6 Litigation . No action, suit, audit, or to the Best Knowledge of the LICENSOR no proceeding or investigation, by or before any court or governmental or other regulatory or administrative agency or commission is currently pending or, to the Best Knowledge of the LICENSOR threatened, against, involving or arising in connection with the LICENSOR’S Product Line or that questions or challenges the validity of this Agreement or any action taken or to be taken by the LICENSOR pursuant to this Agreement. 4.7 Right to License LICENSOR’S Product Line . LICENSOR has the right to license the intellectual property as described in Exhibits “A” and the right to manufacture Products utilizing said intellectual property rights and patents pending under the defined terms in Field of Use as defined in Exhibit “B”. 8 MBS-Parallax Diagnostics License of Intellectual Property September 2011 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE LICENSEE To induce the LICENSOR to enter into this License Agreement with the LICENSEE, the LICENSEE hereby represents and warrants to the LICENSOR as follows: 5.1 Corporate Organization and Good Standing . The LICENSEE is a Corporation, duly organized, validly existing and in good standing under the laws of the State of Nevada. 5.2 Authorization . The LICENSEE has full corporate power and authority to execute and deliver this Agreement and to consummate the transactions contemplated hereby. The execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby and thereby have been duly authorized by all necessary corporate action required by law, the LICENSEE’S Articles of Incorporation, or otherwise to be taken by the LICENSEE to authorize the execution and delivery of this Agreement and the consummation of the transactions contemplated hereby. 5.3 Binding Agreements . This Agreement constitutes the legal, valid and binding agreements of the LICENSEE enforceable in accordance with its terms. 5.4 No Violation . Neither the execution and delivery by the LICENSEE of this Agreement nor the consummation by the LICENSEE of the transactions contemplated hereby, will (a) violate any provisions of the Articles of Incorporation of the LICENSEE; (b) conflict with or violate any statute, law, regulation, rule, order, judgment or decree of any court or Governmental Authority binding upon or applicable to the LICENSEE or by which the property or assets of the LICENSEE are bound or affected. ARTICLE 6 COVENANTS OF THE PARTIES 6.1 Cooperation . (a) Each party shall cooperate reasonably with the other in preparing and filing all notices, applications, reports and other instruments and documents which are required by any statute, rule, regulation or order of any Governmental Authority in connection with the transactions contemplated by this Agreement, including the Private Label of the licensed Product with the FDA. 9 MBS-Parallax Diagnostics License of Intellectual Property September 2011 (b) LICENSEE agrees not to use or exploit LICENSOR’S Product Line in a manner that can be reasonably foreseen to bring it into disrepute or materially diminish the value of exploiting such Product Line in connection with the marketing, promotion, distribution, sale, licensing or use of the Products. ARTICLE 7 CONFIDENTIAL INFORMATION 7.1 Confidentiality of Intellectual Property of LICENSOR and Customer Proprietary Marketing Data of LICENSEE It is expressly understood and agreed that all intellectual property and data furnished to LICENSEE by LICENSOR or any information or data regarding customers or data provided by LICENSEE to LICENSOR and such data as may be provided by one to the other regarding and including that required for the proper marketing, sale or re-sale of its products, all of which constitutes a valuable intellectual proprietary property and trade secret(s) of LICENSOR or LICENSEE, as the respective party providing such data has divulged. Providing such material, under any circumstances, shall not constitute a grant of any right of reproduction, manufacturing, distributing, resale, re-licensing (except as later set forth) or ownership in any manner whatsoever. Both LICENSEE and LICENSOR agree as follows: (a) To observe complete confidentiality with regard to all aspects of such data including, without limitation, agreeing not to disclose or otherwise permit any other person or entity access to, in any manner, any such data in any form whatsoever. Such disclosure or access shall only be permitted to an employee of LICENSOR or LICENSEE as the case might be of the Marketing Plans, Business Relationships, Automated Customer Service (CRM) Systems and any other proprietary business or client information as permitted and on the terms and conditions defined in this License Agreement with the only exception being a third-party who has signed a Non-Disclosure Agreement with the Company prior to the transference or communication of confidential Company data ; (b) To ensure that both LICENSOR and LICENSEE and their respective employees, agents, representatives, independent contractors, customers, sub contractors or sub LICENSEE’S and business invitee’s and guests are advised of the confidential nature of such data and to insure by agreement or otherwise that they are prohibited from copying or revealing, for any purpose whatsoever, the contents of the data; 10 MBS-Parallax Diagnostics License of Intellectual Property September 2011 (c) LICENSEE shall not alter or remove any copyright or proprietary rights notice of identification, which indicates LICENSOR’S ownership of the Product. LICENSOR shall not alter or remove any proprietary rights, notice of identification, which indicates LICENSEE’S confidential data, including customer data: (d) Each respective party agrees to notify the other promptly and in writing of the circumstances surrounding any possession, use or knowledge of any such data of which either LICENSOR or LICENSEE has knowledge by any person or entity other than those authorized; (e) Each respective party agrees to take any and all actions reasonably necessary or desirable to ensure continued confidentiality and protection of all such data and to prevent access to such data by any person or entity not authorized by this section. Should this Agreement terminate for any reason (including without limitation, breach by LICENSEE of any of its obligations hereunder), the confidentiality provisions of this Agreement shall survive the termination of this Agreement and shall continue to be binding upon both LICENSOR and LICENSEE. ARTICLE 8 PROTECTION OF THE LICENSOR’S RIGHTS 8.1 Notice of Infringement or Unauthorized Use . LICENSEE shall promptly inform LICENSOR in writing of any act of infringement, unauthorized use, piracy or misappropriation of, or breach of any confidentiality agreement pertaining to, or in any way affecting, the Licensed Property, or any Enhancements thereto, that is discovered by LICENSEE or is otherwise brought to its attention. Each party shall promptly inform the other party in writing of any notice of claim or action, or any threatened claim or action, against either party by any third Person arising out of in any way related to the Licensed Product. 8.2 Institution, Prosecution and Defense of Claims . (a) (i) Promptly following the delivery to the LICENSOR of notice from the LICENSEE of any act of any infringement, unauthorized use, piracy or misappropriation of, or breach of any confidentiality agreement or affecting the Assigned Property, or, in the case where such infringement, unauthorized use, piracy misappropriation or breach is discovered by the LICENSEE or is otherwise brought to its attention and the LICENSEE provides to the LICENSOR written notice thereof, then promptly following the delivery of such notice to the LICENSOR, the LICENSOR shall take such steps as shall be necessary in order to protect the LICENSEE and the LICENSOR’S rights with respect to the said Licensed Property, respectively, including, but not limited to, instituting or authorizing others to institute any claim, suit or proceeding at law or in equity arising out of or related to the infringement, unauthorized use, piracy or misappropriation of, or breach of any confidentiality agreement pertaining to, or in any way affecting the Licensed Property. 11 MBS-Parallax Diagnostics License of Intellectual Property September 2011 (ii) The institution, prosecution, maintenance and control of any claim, suit or proceeding at law or in equity arising out of or related to, or in any way affecting the Licensed Property shall be subject to the direction and control of the LICENSOR, at its sole cost and expense, and any and all sums that may be received, obtained, collected or recovered in any such claim, suit or proceeding, whether by decree, judgment, settlement or otherwise, shall be the sole and exclusive property of the LICENSOR. (b) If requested by LICENSOR, LICENSEE shall join the LICENSOR as, a party complainant in any such claim, suit or proceeding. (c) LICENSOR shall defend, at its own expense; any claim that a Third-Party shall institute affecting the Assigned Product granted to the LICENSEE herein. LICENSEE shall cooperate fully in the defense of any such claim, suit or proceeding against any party by a third Person, brought in connection with, arising out of or related to the Licensed Property, and each party shall execute such documents and take such actions as may be reasonably requested by the other party and consistent with the rights and obligations of the parties hereunder. (d) LICENSOR shall indemnify LICENSEE for any costs, damages, or other expenses suffered by LICENSEE in connection with any Third-Party claiming that said Third-Party is the owner or has rights to the Assigned Product licensed to LICENSEE. (e) LICENSEE may, in its sole discretion, and with the consent of LICENSOR, undertake to institute and prosecute any claim, suit or proceeding at law or in equity arising out of or related to, or in any way affecting the Assigned Property in which case it shall be subject to the direction and control of the LICENSEE, at its sole cost and expense, and any and all sums that may be received, obtained, collected or recovered in any such claim, suit or proceeding, whether by decree, judgment, settlement or otherwise, shall be the sole and exclusive property of the LICENSEE. If requested by LICENSEE, LICENSOR shall join the LICENSEE as a party complainant in any such claim, suit or proceeding ARTICLE 9 INDEMNIFICATION 9.1 Survival of Representations and Warranties and Covenants.
